t c memo united_states tax_court alain and monique massot petitioners v commissioner of internal revenue respondent docket no filed date cynthia c smith and george a berman specially recognized for petitioners christine colley and maureen t o’brien for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the sole issue for decision is whether the dollar_figure alain massot petitioner received in - - as a result of the termination of his employment is excludable from petitioners’ gross_income pursuant to sec_104 unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and attached exhibits are incorporated herein by this reference background petitioners resided in arlington massachusetts at the time they filed their petition they timely filed a joint income_tax return petitioner was born and raised in brittany france he studied at the institute of chemistry of paris sorbonne university receiving a degree in chemical engineering in millipore s a and millipore corp as of date petitioner was the corporate vice president for marketing of millipore corp millipore a fortune company and a member of its 12-person executive committee millipore’s business originally was based on the manufacturing and sale of precise membrane filters capable of removing bacteria and other harmful particles so as to purify water air gas and other fluids in the pharmaceutical microelectronic food and beverage and aircraft industries later millipore diversified into the manufacturing and sale of precision instrumentation chromatography and the synthesis of dna and peptides petitioner began working for millipore s a a french subsidiary of millipore in as a technical sales representative in third-world countries he was promoted numerous times----first as area manager for the ussr the middle east and africa then to sales manager and in to general manager and vice president of millipore s a where he was responsible for the company’s hburopean membrane division millipore s a contributed to a retirement account for petitioner in france relocation to the united_states on date petitioner was promoted to senior vice president of worldwide sales for millipore for the membrane division petitioner’s promotion was announced in a general distribution memorandum petitioner’s promotion required his and general distribution memoranda were used by millipore to communicate quickly with its employees worldwide pursuant to millipore’s practice such a memorandum would first be duplicated and distributed to employees in millipore’s bedford massachusetts headquarters then faxed to the foreign subsidiaries with instructions for further dissemination to millipore’s worldwide employees subsequently the memorandum would be delivered into the mailboxes of the individual employees displayed on bulletin boards and translated into foreign languages - - his family’s relocation from paris to massachusetts petitioner ceased actively working for and receiving a salary from millipore s a he did however continue to receive a french pension on date petitioner became a u s citizen in his new position petitioner managed the sales operations of millipore’s subsidiaries approximately years later petitioner was promoted to president of millipore’s analytical group on date petitioner was promoted to president of milligen biosearch a startup division of millipore with dollar_figure million in sales and dollar_figure million in losses this promotion was announced in a general distribution memorandum which stated in relevant part this election is evidence of the critical role alain plays in the leadership of the corporation and of the diverse management responsibilities he has successfully undertaken in his many years_of_service with millipore he has been an important leader directing the evolution of our buropean business he has also been instrumental in the success of the analytical group where he strengthened the management team and helped groom his own successor as president and now as president of milligen biosearch he has assumed one of our most difficult managerial assignments in a business that is vital to our future on date petitioner was promoted to millipore’s corporate vice president of marketing petitioner was responsible for marketing promotion public relations merger and acquisitions new business development and long-range planning for the entire company petitioner held this position at the time he - was terminated see infra this promotion was announced in a general distribution memorandum during petitioner’s tenure at millipore the company grew from approximately dollar_figure million in annual sales in to dollar_figure million by petitioner played a significant role in building the company as of early petitioner viewed millipore and its big_number worldwide employees like family likewise he was highly regarded in the company petitioner anticipated that eventually he would become president of millipore petitioner’s termination during an early morning meeting on date john gilmartin chief_executive_officer and chairman of the board_of millipore informed petitioner that his employment with millipore was being terminated effective immediately mr gilmartin did not provide petitioner with any reason for this decision petitioner was shocked he became pale and began trembling mr gilmartin handed petitioner a letter containing millipore’s proposed termination offer under the provisions of that letter petitioner would continue to receive his salary benefits and exercise certain stock_options for a period of months after his departure the procedure mr gilmartin followed in terminating petitioner was not the procedure millipore managers had been instructed to follow these procedures included giving the employee notice and an explanation for the termination -- - on the condition he did not accept a position with a competitor during that period the letter further stated that should petitioner accept employment with a competitor millipore reserves the right to terminate petitioner’s monthly salary payments as well as his right to exercise his stock_options shortly after the meeting with mr gilmartin millipore’s vice president of human resources instructed petitioner to turn in his company badge and keys after doing so petitioner met with an out-placement representative and then was asked to leave the building petitioner took a few personal items from his desk placed them in a box and walked out of the building petitioner was very distressed and considered suicide at midday millipore employees from around the world telephoned petitioner inquiring about a general distribution memorandum issued that day that announced his departure from the company the memorandum read the history of millipore is full of individuals who have shaped the success of our company alain massot most certainly has been among the most significant of these people in recent months however it has become increasingly apparent to alain that his interests were not being fully satisfied within our organization it am sorry to report that alain will be leaving millipore this month i have every confidence that he will be greatly successful in whatever endeavors he chooses alain departs millipore with my sincere thanks and with the best wishes of all of us - after receiving a copy of the memorandum from a colleague petitioner became even more distraught because it falsely implied that he had voluntarily resigned and was dissatisfied with millipore on date petitioner sent mr gilmartin a letter in which he objected to the circulation of the september memorandum and explained that he was still considering the company’s termination offer effect on petitioner petitioner’s physical and emotional state deteriorated as a consequence of his termination he gained approximately pounds his cholesterol level increased he was diagnosed as having diabetes and he lost interest in his marital relations he became obsessed with his employment termination he avoided leaving his home and was unable to sleep before his termination petitioner negotiated deals for millipore all over the world following the termination he lacked the confidence required for a successful job interview he felt he had been defamed and humiliated before his colleagues and the entire industry in which he had worked petitioner was never offered an executive position with a company comparable to millipore ultimately in date he was offered and accepted a position as vice president for sales and marketing at a relatively small company the negotiations petitioner engaged counsel both in the united_states and france for advice as to his legal rights as a consequence of his employment termination his french attorney advised him that under french law in order to obtain recovery against millipore he would have to institute a suit in france against millipore s a french law prohibited abusive dismissal or termination without cause and provided for compensatory_damages for emotional distress indignity humiliation and injury to reputation such damages were not taxable under french law petitioner’s french counsel informed petitioner that he had a bona_fide claim under french law additionally petitioner was informed that potentially he had legal rights under a french collective bargaining agreement governing millipore s a ’s managers and engineers convention collective ingénieurs et cadres de la métallurgie which applied to millipore employees in france as well as those transferred to the united_states petitioner’s u s counsel informed petitioner that he had several possible causes of action under massachusetts’ law including invasion of privacy defamation negligent and intentional infliction of emotional distress and negligent firing on date petitioner’s u s counsel wrote mr gilmartin formally rejecting millipore’s termination offer as set forth in mr gilmartin’s date letter in the - date letter petitioner’s counsel referred to petitioner’s rights under the millipore s a collective bargaining agreement and stated that petitioner should receive cumulative damages of dollar_figure plus percent of his salary during the period the noncompetition clause would be in effect and damages for termination without cause the french equivalent of outrageous dismissal the dollar_figure cumulative damages were calculated as follows months’salary based on seniority dollar_figure months’ salary failure to give notice big_number years’ salary termination without cause big_number french pension fund contribution big_number millipore participation plan contribution big_number millipore savings plus match big_number millipore incentive restricted_stock options big_number millipore non-qualified stock_options big_number total big_number this letter was referred to geoffrey nunes millipore’s general counsel and senior vice president after reviewing the letter mr nunes requested the parties to meet millipore anticipated that petitioner would institute suit in massachusetts for claims based in tort as enumerated in petitioner’s counsel’s october letter and had potential causes of action in france millipore’s management recognized that petitioner’s claims posed the risk of significant financial exposure to the company the parties met on date during the course of the meeting a heated discussion ensued mr nunes initially took the position that petitioner did not have any french or u s law claims -- - against millipore or millipore s a petitioner’s u s counsel countered by threatening legal action ultimately the parties were able to negotiate the basic terms of a settlement agreement the agreement the agreement in relevant part provided upon the parties’ execution of this settlement agreement millipore corporation will pay in satisfaction of the obligations undertaken hereunder by millipore corporation and millipore s a to mr massot the sum of seven hundred fifty-thousand dollars dollar_figure with the sum of six hundred thousand dollars dollar_figure to be paid within hours of the signing of this settlement agreement millipore corporation will also deposit in an escrow account within hours of the signing of this settlement agreement the remaining sum of one hundred and fifty thousand dollars dollar_figure it is expressly understood and agreed that the entire sum set forth in this paragraph is damages for personal injury allegedly suffered by mr massot on account of termination without cause by millipore corporation and millipore s a damaged reputation and emotional distress caused by millipore corporation which allegations millipore corporation and millipore s a deny millipore corporation and millipore s a are paying mr massot dollar_figure which mr massot accepts as consideration for this settlement agreement and as damages for alleged personal injury and not as remuneration for services performed for which he precisely waives any claim including the full release of all claims mr massot further agrees that he will not apply for or claim unemployment_compensation benefits provided by the french government based on his past employment with millipore s a the parties shall treat all payments as payment in settlement of claims for personal injury and shall not treat or report these payments in any way for tax purposes or otherwise as compensation_for services rendered mr massot agrees that from and after the date of this settlement agreement through date he will not be directly or indirectly employed by consult for or in any way provide employee consultant or contract work or services for or serve as a director of or have any interest as owner or stockholder in any company partnership or other business association which is engaged in competition with the lines of business of millipore corporation and millipore s a existing on date in any territory in which millipore corporation or millipore s a was then doing business the only remedy of millipore corporation and millipore s a for breach by mr massot of his obligations set forth in paragraph will be the forfeiture of the dollar_figure which would otherwise be paid to mr massot on date this settlement agreement shall not in anyway sic be construed as an admission by millipore corporation or millipore s a of liability responsibility and or any wrongdoing against mr massot which makes millipore corporation or millipore s a liable to mr massot in any way and millipore corporation and millipore s a disclaim any liability to mr massot this settlement agreement shall not in any way be construed as an admission by mr massot of liability responsibility and or any wrongdoing against millipore corporation or millipore s a which makes mr massot liable to millipore corporation or millipore s a in any way and mr massot disclaims any liability to millipore corporation and millipore s a the agreement was executed on date on the same day mr nunes sent a letter to petitioner’s u s counsel in which he stated millipore’s position that in the event that any_tax authority successfully disputes the treatment of sums paid to - - mr massot as ‘damages ’ the parties agree that each will be responsible for its or his own tax_liability settlement payment in accordance with the agreement on date millipore transferred by wire dollar_figure in french francs to petitioner’s french bank account and deposited dollar_figure into an escrow account at the bank of boston treatment of settlement proceeds millipore did not report the dollar_figure settlement proceeds as wages tips other comp on the form_w-2 it issued to petitioner petitioners did not report the dollar_figure settlement proceeds as income on their tax_return opinion the sole issue for decision is whether the dollar_figure petitioner received as a result of the termination of his employment is excludable from petitioners' gross_income as sec_104 a damages received on account of personal_injury_or_sickness except as otherwise provided gross_income includes income from all sources see sec_61 348_us_426 petitioners’ settlement proceeds constitute gross_income unless expressly excepted by another code provision see 515_us_323 154_f3d_1 1st cir affg tcmemo_1997_528 pursuant to sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the applicable regulations provide that the term ‘damages received whether by suit or agreement ’ means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs a tort is a ‘ civil wrong other than breach of contract for which the court will provide a remedy in the form of an action for damages ’ 504_us_229 quoting keeton et al prosser and keeton on the law of tort sec_2 5th ed the availability of compensatory remedies is critical see commissioner v schleier supra pincite and such remedies are intended to redress intangible elements of injury deemed important even though not pecuniary in their consequences including emotional distress pain and suffering impairment of reputation personal humiliation and mental anguish see eg united_states v burke supra pincite- thus in order to exclude damages from gross_income pursuant to sec_104 a taxpayer must prove the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness see commissioner vv schleier supra pincite rozpad__v commissioner supra pincite cade v commissioner tcmemo_1999_394 we address both requirements tort or tort type rights where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from gross_income under sec_104 and not the validity of the claim see united_states v burke supra pincite 397_us_572 fabry v commissioner 111t c the crucial guestion is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir determining the nature of the claim is a factual inquiry see fabry v commissioner supra 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir burditt v commissioner tcmemo_1999_117 state law determines the nature of the legal interests involved see eg 716_f2d_693 9th cir reversing on another issue 79_tc_398 federal_law supplies the rule_of decision in determining whether a given payment is subject_to federal_income_tax see 317_us_154 in determining the purpose of the payment we begin by looking at the language in the settlement agreement the language contained - - in an agreement will be respected to the extent the settlement agreement is entered into in an adversarial context at arm’s length and in good_faith see eg fono v commissioner t c affd without published opinion 749_f2d_37 9th cir srivastava v commissioner tcmemo_1998_362 if the settlement agreement lacks express language stating that the payment was or was not made on account of personal injury then the most important fact in determining how sec_104 is to be applied is ‘the intent of the payor’ as to the purpose in making the payment 88_tc_834 affd without published opinion 845_f2d_1013 3d cir here paragraph of the agreement provides that the dollar_figure petitioner is to receive from millipore constitutes damages for personal injury allegedly suffered by mr massot on account of termination without cause by millipore corporation and millipore s a damaged reputation and emotional distress caused by millipore corporation we are satisfied that a portion of the settlement proceeds paid_by millipore to petitioner was to settle tort claims for personal injury relying on both massachusetts and french law the parties understood that petitioner had colorable and bona_fide causes of action based on tort or tort type rights such as defamation invasion of privacy libel outrageous dismissal intentional or negligent infliction of emotional distress and -- - termination without cause we believe that millipore took petitioner’s claims seriously particularly those in massachusetts the manner in which millipore terminated petitioner potentially could be considered tortious the nature of petitioner’s relationship to the company and the details concerning the termination of his employment were highly personal publishing the general distribution memorandum globally which falsely indicated that petitioner was dissatisfied with his job and had resigned without petitioner’s consent to big_number employees of a fortune company on the morning of petitioner’s firing could be deemed a tactic by millipore to force petitioner to leave quickly and possible causes of action in massachusetts included invasion of privacy disclosure of private facts about an employee to other employees is a tort under the right of privacy_act mass gen laws ch sec_1b bratt v ibm corp n e 2d mass test for determining whether communication of personal information about an employee by an employer violates the statutory right of privacy requires a balancing of the employer’s legitimate business_interest in obtaining and publishing the information against the substantiality of the intrusion on the employee’s privacy resulting from the disclosure disclosure of private information about an employee to other employees constitutes sufficient publication to maintain a libel action see bander v metropolitan life ins co n e 2d mass defamation pursuant to mass gen laws ch sec if a plaintiff shows that a defendant in an action for libel acted with malice in making a defamatory statement the plaintiff may recover even if the statement is true see shaari v harvard student agencies inc n be 2d mass damages for defamation and libel include mental suffering harm to reputation and standing in the community mental anguish and personal humiliation negligent and intentional infliction of emotional distress caused by the manner and effect of discharge see agis v howard johnson co n e 2d mass unfair termination and negligent firing guietly by virtue of millipore’s manner of discharge petitioner was humiliated and petitioner’s mental anguish was so severe that he considered suicide we are mindful that pursuant to paragraph of the agreement millipore denied that petitioner suffered personal injuries or that it bore any responsibility for causing them in our opinion this disclaimer is merely boilerplate language that is standard operating procedure for a settlement although we do not believe that the entire dollar_figure was paid for personal injury as recited in the agreement see infra we are satisfied that the agreement was in other respects entered into in an adversarial setting at arm’s length and in good_faith hostile negotiations ensued these negotiations were undertaken in the parties’ good_faith belief that they had to either resolve their bona_fide dispute or litigate petitioner’s claims see eg 35_f3d_93 2d cir millipore wanted to limit its financial exposure mr nunes took into consideration a what it was going to cost millipore to defend petitioner’s claim b what was the likelihood of millipore’s losing and c what the maximum cost to millipore would be if it lost he was more concerned about the dollar cost to millipore than the merits of petitioner’s claims we conclude that from millipore’s viewpoint the dollar_figure settlement was partly attributable to a desire to avoid a lawsuit -- - in massachusetts seeking personal injury damages for damaged reputation and emotional distress caused by millipore’s conduct in terminating petitioner’s employment moreover we believe millipore recognized that petitioner’s termination gave rise to potential causes of action under french law for termination without cause a tort in nature as well as a potential recovery under the collective bargaining agreement covering managers and engineers personal injuries or sickness to prevail petitioners must also prove that the proceeds received from millipore were on account of personal injuries or sickness personal injury includes both tangible and intangible harms see commissioner v schleier u s pincite n these harms include pain and suffering emotional distress and harm to reputation or other consequential damages such as embarrassment humiliation and mental anguish see united_states v burke u s pincite knevelbaard v commissioner tcmemo_1997_330 on the basis of the documentary_evidence and credible testimony in this case we conclude that petitioner suffered serious and prolonged emotional and physical injury arising from millipore’s termination the abrupt manner in which millipore terminated petitioner dramatically affected him resulting in the decline of his physical and emotional well-being he suffered emotional distress embarrassment humiliation and mental anguish manifested by both mental and physical symptoms as well as harm to his reputation 1ie difficulty in finding a comparable position see 80_tc_1104 without a doubt here a link between petitioner’s firing and his personal injury exists see sec_104 commissioner v schleier supra pincite the massachusetts law upon which petitioner’s causes of action were based allows recovery for personal injury and intangible harms petitioner suffered see agis v howard johnson co mass n e 2d as previously stated despite the language in the agreement which states that the entire dollar_figure is for personal injury we do not believe that the entire amount payable to petitioner was on account of personal injuries or sickness rather we believe that petitioner’s counsel placed such language in the agreement in an attempt to have the moneys petitioner was to receive from millipore come within the purview of sec_104 millipore did not object to such language because from millipore’s viewpoint the language was inconsequential in our opinion the settlement represented severance compensation compensation_for petitioner’s agreement not to accept employment with a competitor of millipore and compensation_for personal injuries or sickness suffered by petitioner as a result of his firing considering all the facts as revealed by the record we conclude that percent of the overall dollar_figure settlement - - package was for severance compensation and petitioner’s agreement not to accept employment with a competitor of millipore and percent was on account of petitioner’s personal injuries or sickness arising from his firing our reasoning for this allocation is as follows when petitioner’s employment with millipore was terminated on date petitioner’s annual salary was approximately dollar_figure thus the months’ severance portion of millipore’s offer was approximately dollar_figure reducing the overall dollar_figure settlement package by dollar_figure leaves dollar_figure or percent for the personal injury portion of the settlement package on the basis of thi sec_54 4-percent allocation we conclude that dollar_figure of the dollar_figure petitioner received in was paid on account of personal injuries or sickness and is excludable from petitioners’ gross_income pursuant to sec_104 and the balance of dollar_figure is taxable ‘ as stated petitioner’s claims against millipore did not sound solely in tort petitioner’s claims were for breach of the employment contract as well millipore initially offered petitioner a severance package including months’ salary we infer that the settlement petitioner accepted in lieu of that offer incorporated the element of severance_pay though not designated as such in the agreement --- - in reaching our conclusions herein we have considered all arguments presented and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered under rule
